DETAILED ACTION
	This Office Action is responsive to the 05/10/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 02/10/2022 Non-Final Rejection (“Non-Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment has been entered. Support for the Amendment is found at least at Fig. 2B. 
Response to Arguments
Claims 1-2 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Canton (US 20190181431 A1).
Applicant has argued that Canton fails to anticipate the amended claim language.  See Remarks, page 1 regarding the added limitations that the adhesive portions are formed in holes. This argument has been fully considered and is persuasive, therefore, the rejection has been withdrawn.  
New grounds of rejection are asserted below in view of the amended claim language. 
Claim Objections
Claim 4 is objected to because of the following informalities: The “2” in “all-solid-state batteries 2 according to claim 3” (line 1) should be omitted.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190305319 A1 (Liang) in view of US 20150086875 A1 (Yoshida).
Regarding claim 1, Liang discloses an electrode laminate (Fig. 8, P84, electrode plate 1), comprising: 
a current collector complex comprising conductive portions (Fig. 8, P84, conductive material 103) and a current collector portion that comprises at least a current collector (Fig. 8, P84, current collector 10) and 
an active material layer disposed on the current collector complex (Fig. 8, P84, electrode active material 11) 
wherein an active material layer-side main surface of the current collector portion is formed with one or more holes (Fig. 8, P84, holes 201) and active material layer-side main surfaces of the conductive portions are formed in the holes to form a coplanar surface, and the current collector portion and the active material layer are attached by the conductive portions (Fig. 8). 
Liang does not disclose that the conductive material is adhesive. Liang also does not disclose that the electrode laminate is for all-solid-state batteries. 
In the same field of endeavor, Yoshida discloses an electrode with an active material joined to a current collector with a conductive adhesive agent layer (P101). Yoshida teaches that the conductive adhesive agent layer includes a conductive particle with graphite and carbon black being particularly preferable (P29-30). Liang also teaches graphite and carbon black as preferable materials in the conductive material (P76). Yoshida further teaches that using a conductive adhesive on the surface of a current collector improves the peel strength of the electrode (P28). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Liang by substituting the conductive material of Liang for the conductive adhesive agent of Yoshida, given that both materials use the same conductive particles, with the expectation that such a substitution would improve the peel strength of the electrode laminate. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B). See annotated Fig. 8 of Liang below for the modification rendered obvious in view of Yoshida.

    PNG
    media_image1.png
    315
    757
    media_image1.png
    Greyscale

Yoshida additionally teaches that all solid-state batteries have improved safety by reducing the risk of fluid leakage (P3). Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to dispose the electrode laminate of Liang in an all solid-state battery with the expectation that the resulting battery would have improved safety. 
Regarding claim 3, modified Liang teaches the current collector portion includes a carbon coat layer, and the adhesive portions are formed in a part of the carbon coat layer. Liang teaches a conductive layer 102 on the current collector (Fig. 8, P84). Liang teaches that the conductive layer can be made of carbon materials (P69, graphite, acetylene black, graphene, and carbon nanotube), thus the conductive layer reads on the claimed carbon coat layer. 
Regarding claim 4, modified Liang teaches the adhesive portions are disposed at the four corners of the carbon coat layer (Fig. 4). 
Alternatively, it would have been obvious to a person having ordinary skill in the art to further modify Liang by placing additional adhesive contacting the corners of the carbon coat layer, with the expectation that the addition of more adhesive spots would increase the adhesion in the selected regions. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 5, modified Liang teaches the adhesive portion is disposed at the center of the carbon coat layer (Fig. 4). 

Regarding claim 2, Liang discloses a method for producing electrode laminate (Fig. 8, P84, electrode plate 1), comprising: 
forming (P95) a current collector complex comprising conductive portions (Fig. 8, P84, conductive material 103) and a current collector portion that comprises at least a current collector (Fig. 8, P84, current collector 10), wherein a main surface of the current collector portion comprises one or more holes (Fig. 8, P84, holes 201) and main surfaces of the conductive portions are formed in the holes to form a coplanar surface, and 
attaching the current collector portion and an active material layer by the conductive portions by forming the active material layer on a main surface of the current collector complex, which is a main surface on a side where the conductive portions are exposed (P83, current collector is bonded to active material layer).
Liang does not disclose that the conductive material is adhesive. Liang also does not disclose that the electrode laminate is for all-solid-state batteries. 
In the same field of endeavor, Yoshida discloses an electrode with an active material joined to a current collector with a conductive adhesive agent layer (P101). Yoshida teaches that using a conductive adhesive on the surface of a current collector improves the peel strength of the electrode (P28). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify Liang by substituting the conductive material of Liang for the conductive adhesive agent of Yoshida with the expectation that such a substitution would improve the peel strength of the electrode laminate. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B). See annotated Fig. 8 of Liang for the modification rendered obvious in view of Yoshida.
Regarding claim 6, modified Liang teaches the current collector portion includes a carbon coat layer, and the adhesive portions are formed in a part of the carbon coat layer. Liang teaches a conductive layer 102 on the current collector (Fig. 8, P84). Liang teaches that the conductive layer can be made of carbon materials (P69, graphite, acetylene black, graphene, and carbon nanotube), thus the conductive layer reads on the claimed carbon coat layer. 
Regarding claim 7, modified Liang teaches the adhesive portions are disposed at the four corners of the carbon coat layer (Fig. 4).
  Regarding claim 8, modified Liang teaches the adhesive portion is disposed at the center of the carbon coat layer (Fig. 4). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.K.E./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729